— Appeal from an order of the Supreme Court at Special Term (Graves, J.), entered July 6, 1982 in Montgomery County, which granted fourth-party plaintiff’s motion for summary judgment and directed fourth-party defendant National Union Fire Insurance Company of Pittsburgh, Pa., to defend and insure fourth-party plaintiff in the third-party action. Order affirmed, with costs {Insurance Co. of North Amer. v Dayton Tool & Die Works, 57 NY2d 489). Sweeney, J. P., Kane, Main, Casey and Weiss, JJ., concur.